In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent, dated August 21, 1975, which, after a hearing, denied petitioners’ application for two variances, petitioners appeal from a judgment of the Supreme Court, Nassau County, dated February 4, 1976, which confirmed the determination and dismissed the petition. Judgment affirmed, without costs or disbursements. We agree with the respondent’s determination that Municipal Parking Field No. 1, including the Spruce Street access, is not a street within the meaning of the zoning ordinance of the Incorporated Village of Cedarhurst. We also agree that the variances sought, from the off-street parking and public street frontage requirements, were properly denied (see Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.